Citation Nr: 0206478	
Decision Date: 06/18/02    Archive Date: 06/27/02

DOCKET NO.  98-12 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to April 
1997.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
diabetes mellitus, evaluated as 20 percent disabling from 
April 24, 1997.  A hearing officer decision in July 1999, 
increased the evaluation for this disability to 60 percent, 
effective April 24, 1997.  The veteran has continued the 
appeal.  

This case was previously before the Board and was remanded to 
the RO in February 2000.  

In a February 2002 rating decision, the RO granted service 
connection for pancreatitis as secondary to diabetes mellitus 
and assigned a 10 percent evaluation, effective April 23, 
1999.  The veteran was informed of the February 2002 rating 
decision and of his appellate rights with respect to this 
decision.  To date, he has not filed a notice of disagreement 
with this decision.  Therefore, the issue of an increased 
rating for pancreatitis is not currently before the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's diabetes mellitus is manifested by use of 
insulin three times a day and a restricted diet with episodes 
of ketoacidosis requiring one or two hospitalizations per 
year.  



CONCLUSION OF LAW

The criteria for an initial rating in excess of 60 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  The Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2001), contains extensive provisions modifying the 
adjudication of all pending claims.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991). The legislation has eliminated the 
well-grounded claim requirement, has expanded the duty of VA 
to notify the veteran and the representative, and has 
enhanced its duty to assist a veteran in developing the 
information and evidence necessary to substantiate a claim.  
See generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

In a recently decided case, the United States Court of 
Appeals for the Federal Circuit held that Section 3A of the 
VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, No. 00-7122 
(Fed. Cir. May 20, 2002).  In reaching this determination, 
the Federal Circuit appears to reason that the VCAA may not 
apply to claims or appeals pending on the date of enactment 
of the VCAA.  However, the Federal Circuit stated that it was 
not reaching that question.  The Board notes that VAOPGCPREC 
11-2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Precedent opinions of the chief legal officer of 
the Department are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991).  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  For purposes of this 
determination, the Board will assume that the VCAA is 
applicable to claims or appeals pending on the date of 
enactment of the VCAA.

In the present case, the Board finds that all relevant 
evidence necessary for an equitable resolution of the issue 
on appeal has been identified and obtained.  The Board also 
finds that the veteran and his representative have been 
properly notified on multiple occasions of the evidence 
necessary to complete his application for a claim for an 
increased rating for diabetes mellitus.  The evidence of 
record includes records of VA treatment and hospitalizations 
following service, reports of VA rating examinations 
conducted in April 1998, April 1999 and January 2001, as well 
as the veteran's testimony at a personal hearing before a 
hearing officer at the RO in September 1998.  The RO 
completed the detailed development ordered in the Board's 
February 2000 to the extent possible.  The veteran has not 
referenced any unobtained evidence that might substantiate 
the claim for an increased rating.  In this regard, the Board 
notes that in correspondence dated in March 2000, the RO 
requested that the veteran complete an Authorization and 
Consent to Release Information (VA Form 21-4142) for any 
additional evidence related to his service-connected diabetes 
mellitus.  The veteran, however, failed to respond.

The record discloses that supplement statements of the case 
issued in August 1999 and February 2002 and a decision of the 
Decision Review Officer at the RO in February 2002 provided 
the veteran with the reasons and bases for the denial of his 
claim, along with the applicable criteria for a higher 
evaluation for diabetes mellitus.  Accordingly, the Board 
concludes that it may now enter a decision on the merits of 
this issue without prejudice to the veteran.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

In a June 1998 rating decision, the RO granted service 
connection for diabetes mellitus and assigned a 20 percent 
rating, effective April 24, 1997.  This decision was based, 
in part, on the veteran's service medical records showing 
that he was discharged for failure to meet weight standards 
and June 1997 VA hospital records reflecting a diagnosis of 
diabetic ketoacidosis.  The decision was also based on a 
report of VA examination in April 1998 that noted that the 
veteran took insulin twice a day for control of diabetes.  
The report indicated that he was overweight but had succeeded 
in dropping his weight from 250 to 215 pounds.  (Service 
medical records indicate his height is 66-inches.)  
Neurologically, the veteran had hypesthesia to pinprick but 
not to light touch in the stocking distribution.  The 
diagnosis was diabetes mellitus insulin dependent Type I with 
early minimal sensory peripheral neuropathy.  

In September 1998, the veteran testified that he was on a 
restricted diet and regulated his activities.  He indicated 
that his weight had gone from 242 to 209 pounds in three 
weeks.  His current weight was 207 pounds.  

The veteran was afforded a VA endocrine examination in April 
1999.  In reciting his medical history, the veteran related 
two episodes of hospital admission for diabetes, one with the 
initial diagnosis in June 1997; the second over the past few 
weeks.  He indicated that he was on a restricted diet of 1500 
to 2000 calories a day and had gone from 230 to 214 pounds 
with his last episode of diabetic ketoacidosis.  He denied 
having any restricted activities.  He reported blurring 
requiring prescription for visual acuity and complained of 
tingling in his feet without numbness.  He stated that he had 
not had any visits to a diabetic care provider since the 
initial diagnosis of diabetes mellitus.  On examination, the 
veteran weighed 216 pounds.  Neurological evaluation showed 
diminished sensation throughout both plantar surfaces.  The 
diagnosis was Type 2 diabetes mellitus poorly controlled.  
The examiner commented that the veteran had peripheral 
neuropathy and may have some loss of acuity or blurring of 
vision.  

An April 1999 VA ophthalmology examination found no ocular 
pathology or ocular signs of diabetes.  

An August 1999 hearing officer's decision increased the 
rating for diabetes mellitus to 60 percent, effective April 
24, 1997.  

A VA discharge summary reflects that the veteran was 
hospitalized from October 26 to November 1, 1999 for acute 
pancreatitis and hypertriglyceridemia.  It was noted that the 
last episode of diabetic ketoacidosis was in April 1999.  The 
veteran stated that he was taking all his medications and was 
very compliant.  He reported that his glucose had been 
running around 100 until two or three days ago when it began 
to creep up to 160 and then on the day prior to admission was 
230 and on the day of admission it was 350.  Upon arrival in 
the life support unit his blood glucose was 456.  On 
examination, he weighed 244 pounds.  Discharge medications 
included 10 units of NPH insulin every morning and 6 units 
every night.  

VA discharge summaries reflect additional hospitalizations 
for acute pancreatitis secondary to hypertriglyceridemia and 
diabetic ketoacidosis in March 2000 and May 2000.  Records 
associated with the March 2000 hospitalization report the 
veteran's weight as 214 pounds. 

The veteran was afforded a VA diabetes mellitus examination 
in January 2001.  At that time, it was noted that since being 
diagnosed with diabetes the veteran had experienced several 
episodes of diabetic ketoacidosis, which have been associated 
with episodes of acute pancreatitis and markedly elevated 
triglycerides levels in the range of 5000.  He had been 
treated acutely for his diabetic ketoacidosis and a special 
ADA diet had been recommended which was low fat in content 
and low caloric.  Avoidance of alcohol, weight loss, and the 
taking of fish oil had also been recommended.  He had not 
been restricted with regard to any of his activities.  

It was noted that he had been experiencing more visual 
difficulty which was difficult to assess with regard to 
etiology.  There were no complaints with regard to vascular 
or neurologic symptoms.  His current treatment included 30 
units of NPH insulin every morning and 10 units at bedtime.  
He also took 10 units of regular insulin before meals.  He 
had not had any consistent follow-up with either his primary 
care physician or in the diabetic or endocrinic clinics.  
Following examination and a review of the veteran's 
laboratory data, the examiner concluded that the veteran had 
type 2 diabetes mellitus with intermittently poor glycemic 
control associated with episodes of hypertriglyceridemia and 
pancreatitis.  

A January 2001 VA discharge summary reveals that the veteran 
was hospitalized overnight for treatment of non-ketotic 
hyperglycemia.  Prior to admission, he had a one-day history 
of nausea, vomiting, polyuria, polydipsia, and fatigue with 
home finger stick blood glucose of 250 to 350.  A review of 
systems noted that there had been no weight loss; evaluation 
of neurologic status reported positive weakness, but no 
sensory loss.  On examination, the veteran's pupils were 
equal, round and reactive to light and accommodation.  
Extraocular movements were intact.  Strength was 5/5 and 
intact in all extremities.  Sensory was also intact in all 
extremities.  During the hospital course, his fingertip blood 
glucose was normalized to the range of 100 to 150.  Discharge 
medications included 30 units of NPH insulin every morning 
and 10 units at bedtime, and 10 units of regular insulin 
before meals.  It was noted that the veteran had no physical 
activity limitation.  

Analysis

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that an appeal from an initial rating is a separate 
and distinct claim from a claim for an increased rating.  
Fenderson v. West, 12 Vet App 119 (1999).  When assigning an 
initial rating, the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994), that the present level of disability is of 
primary importance, is not applicable.  Id. at 8.  Therefore, 
at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as "staged" ratings.  Id. at 9.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7.  

The veteran's diabetes mellitus is evaluated as 60 percent 
disabling under Diagnostic Code 7913.  Under this code, a 60 
percent evaluation is assigned for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.  A 100 percent evaluation requires more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.  

A note to the foregoing Code provides that compensable 
complications of diabetes should be evaluated separately 
unless they are part of the criteria used to support a 100 
percent evaluation.  Noncompensable complications are 
considered part of the diabetic process under diagnostic code 
7913.

The Board, in applying the criteria under 38 C.F.R., Part 
Four, Schedule for Rating Disabilities, to the veteran's 
symptomatology, must determine whether the criteria are to be 
applied conjunctively or disjunctively.  See Drosky v. Brown, 
10 Vet. App. 251, 255 (1997).  That is, the Board must 
determine whether all the listed criteria have to be met or 
only that certain criteria have to be met.  That involves 
whether the conjunctive, "and," is employed, or the 
disjunctive, "or."  As to Diagnostic Code 7913, the use of 
the words "and," "with," and "plus" clearly indicate that all 
criteria must be met to award a 100 percent rating.

In the present case, the clinical and testimonial evidence 
does not reveal that episodes of ketoacidosis or hypoglycemic 
reactions requiring at least three hospitalizations per year 
or weekly visits to a diabetic care provider, plus 
progressive loss of weight and strength, are part of the 
veteran's current diabetes disability, so as to warrant a 100 
percent rating for diabetes mellitus under Diagnostic Code 
7913.  The evidence demonstrates that the veteran requires 
insulin injections at least three times a day, has a 
restricted diet and regulates his activities.  However, he 
required only one hospitalization in 1997, two each in 1999 
and 2000, and one in 2001 and has not had any consistent 
follow-up with a diabetic care provider since being diagnosed 
with diabetes.  In addition, there is no evidence of any 
progressive loss of weight or strength.  The Board notes that 
the only references to weight loss relate to that which was 
recommended and intentional.  During the January 2001 
hospitalization, examination revealed normal strength in all 
extremities.  

The Board must point out that the veteran is assigned a 
separate 10 percent rating for pancreatitis, a complication 
of diabetes.  That separate rating is not currently on 
appeal, although the fact that a separate compensable rating 
is assigned for the complication is a factor in rating the 
primary disease of diabetes under Code 7913.  The veteran has 
another complication of diabetes, namely beginning symptoms 
of peripheral neuropathy.  However, the medical records show 
only minimal objective signs of peripheral neuropathy.  In 
fact, the 1997 VA examination characterized the veteran's 
peripheral neuropathy as "minimal," while the January 2001 
VA discharge summary found sensation intact in all 
extremities.  As such, the Board finds that any peripheral 
neuropathy in the extremities would not be compensable if 
rated separately (under the appropriate codes of 38 C.F.R. § 
4.124a).  The Board also notes that a VA ophthalmology 
examination in April 1999 found no ocular pathology or ocular 
signs of diabetes.  

Hence, the Board finds that the veteran meets some of the 
criteria for a 100 percent rating for diabetes under Code 
7913, but the veteran's manifestations do not more closely 
approximate the criteria for the 100 percent rating than 
those for the rating currently assigned.  Since the initial 
rating, the evidence shows that his diabetes more closely 
approximates the criteria for a 60 percent rating under this 
code, and thus the lower rating of 60 percent is to be 
assigned.  38 C.F.R. § 4.7.  The Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating.  Thus, the benefit-of-the doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. § 
5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  


ORDER

Entitlement to an initial rating in excess of 60 percent for 
diabetes mellitus is denied.  



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

